Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 30, 2015

The Court of Appeals hereby passes the following order:

A15A1530. HILL v. THE STATE.

      On March 19, 2015, this Court granted appellant Craig Hill, Jr.’s application
for interlocutory appeal from the trial court’s order denying his motion for immunity
from prosecution.


      Having reviewed the briefs and the record, we DISMISS this appeal as
improvidently granted.

                                       Court of Appeals of the State of Georgia
                                                                            09/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.